



Exhibit 10.1

EXECUTION COPY


AMENDMENT No. 2 TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
This AMENDMENT No. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment No. 2”) is made as of May 23, 2014 among (a) Miami AP Hotel, L.L.C.,
FelCor/JPM Hospitality (SPE), L.L.C., DJONT/JPM Hospitality Leasing (SPE),
L.L.C., FelCor/JPM Boca Raton Hotel, L.L.C., DJONT/JPM Boca Raton Leasing,
L.L.C. and Charleston Mills House Hotel, L.L.C. (collectively, the “Borrowers”),
(b) JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity,
“Administrative Agent”) for the Lenders, and (c) the Lenders signatory hereto.
WHEREAS, Borrowers, the Lenders and Administrative Agent are parties to an
Amended and Restated Revolving Credit Agreement, dated as of December 18, 2012,
as amended by Amendment No. 1 thereto, dated as of March 1, 2013 (as amended,
the “Existing Credit Agreement”), pursuant to which the Lenders have agreed to
make loans to Borrowers on the terms and conditions set forth therein; and    
WHEREAS, Borrowers have requested that the Lenders clarify certain aspects of
the minimum liquidity test set forth in Section 8.07(b) in connection with a
refinancing of certain of the Senior Secured Notes;
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 2,
the parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Existing Credit Agreement.
2.    Amendment to the Existing Credit Agreement. As of the Second Amendment
Effective Date (as defined in Section 4 hereof), Section 8.07(b) of Existing
Credit Agreement is hereby amended and restated in its entirety as follows:


“(b)     Minimum Liquidity Test. On August 1, 2014, unrestricted cash and
Permitted Investments of FelCor Trust and its Subsidiaries, unused and available
Commitments and amounts available to be drawn under other credit facilities of
FelCor Trust and its Subsidiaries shall equal or exceed the sum of (A) the
aggregate principal amount of all recourse debt and the aggregate amount of
preferred, convertible or other securities that require mandatory cash
purchases, redemption or payments, in each case that matures within one-year of
the Stated Maturity Date (without giving effect to any extension thereof),
including the then outstanding principal balance of the Senior Secured Notes
(2014), and (B) $25,000,000.”
3.    Provisions of General Application.
3.1.    Representations and Warranties. Borrowers hereby represent and warrant
as of the date hereof that (a) each of the representations and warranties of
Borrowers contained in the






--------------------------------------------------------------------------------




Existing Credit Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Existing Credit
Agreement or this Amendment No. 2 are true as of the date as of which they were
made and are true in all material respects (unless such representations are
qualified as to “materiality”, “Material Adverse Effect” or with similar
language, in which case such representations shall be true in all respects) at
and as of the date of this Amendment No. 2 (except to the extent that such
representations and warranties expressly speak as of a different date), (b) no
Default or Event of Default exists on the date hereof, (c) the organizational
documents of (i) each of the Borrowers (other than the Miami Owner and the
Charleston Borrower) attached to the Secretary’s Certificate dated as of March
4, 2011, (ii) the Miami Owner attached to the Secretary’s Certificate dated as
of December 11, 2012, and (iii) the Charleston Borrower attached to the
Secretary’s Certificate dated as of March 1, 2013, in each case remain in full
force and effect and such organizational documents have not been amended,
modified, annulled, rescinded or revoked since March 4, 2011, December 11, 2012,
or March 1, 2013, respectively, and (d) this Amendment No. 2 and each other Loan
Document, certificate or other documentation delivered in connection herewith
has been duly authorized, executed and delivered by each of Borrowers and is in
full force and effect as of the Second Amendment Effective Date, and the
agreements and obligations of each of Borrowers contained herein and therein
constitute the legal, valid and binding obligations of each of Borrowers,
enforceable against it in accordance with their respective terms, except to the
extent that the enforcement thereof or the availability of equitable remedies
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a preceding in
equity or at law.
3.2.    No Other Changes. Except as otherwise expressly provided or contemplated
by this Amendment No. 2, all of the terms, conditions and provisions of the
Existing Credit Agreement remain unaltered and in full force and effect and are
hereby ratified and confirmed in all respects. The Existing Credit Agreement and
this Amendment No. 2 shall be read and construed as one agreement.
3.3.    Governing Law. THIS AMENDMENT No. 2 SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
3.4.    Assignment. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.
3.5.    Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 2, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
3.6    Loan Documents. This Amendment No. 2 shall be deemed to be a Loan
Document under the Existing Credit Agreement and shall be construed,
administered, and applied in accordance with all of the terms and provisions of
the Loan Documents.

-2-

--------------------------------------------------------------------------------




3.7    Further Assurances. Borrowers shall, at any time and from time to time
following the execution of this Amendment No. 2, execute and deliver all such
further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment
No. 2, in each case, as reasonably determined by Administrative Agent.
3.8    Credit Agreement References. On and after to the Second Amendment
Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference to
the Credit Agreement by the words “thereunder”, “thereof” or words of like
import in any Loan Document or other document executed in connection with the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement, as amended by this Amendment No. 2 and any other amendments effective
prior to the date hereof.
4.    Effectiveness of this Amendment No. 2. This Amendment No. 2 shall become
effective on the date on which the following conditions precedent are satisfied
(the “Second Amendment Effective Date”):
(a)    Each of the Administrative Agent, Borrowers, Guarantors and Lenders
constituting Required Lenders shall have executed and delivered this Amendment
No. 2, and Borrowers shall have delivered all other documentation, opinions,
certificates as required hereunder.
(b)    The representations and warranties of Borrowers contained in the Existing
Credit Agreement and each of the other Loan Documents shall be true and correct
in all material respects on and as of the Second Amendment Effective Date
(except to the extent that such representations and warranties expressly speak
as of a different date);
(c)     On and as of the Second Amendment Effective Date, no Default or Event of
Default shall have occurred and be continuing;
(d)    Since the Restatement Date, there shall not have been any material
adverse change in the business, condition, operations, performance, or
properties of Borrowers that is reasonably likely to or which could reasonably
be expected to have or result in a Material Adverse Effect;
(e)    Borrowers shall have delivered a certificate of an Authorized Officer (1)
containing incumbency certificates of Borrowers and Guarantors, (2) attaching
resolutions authorizing this Amendment No. 2, and (3) confirming (x) no changes
to the Organizational Documents of Borrowers and Guarantors from those copies
delivered on the Restatement Date or such other date indicated above and (y)
satisfaction of the condition set forth in clause (d) above.
(f)    Borrowers shall have paid to Administrative Agent, for its own account,
all reasonable, out-of-pocket fees and expenses (including legal fees and
expenses) that are due and payable as of the date hereof.
[Remainder of page left blank intentionally]



-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 2 as of the date set forth above.


BORROWERS:
 
FELCOR/JPM HOSPITALITY (SPE), L.L.C.
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 




DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C.


















By:
/s/Bianca Sandoval Green




Name:
Bianca Sandoval Green




Title:
Vice President and Associate General Counsel
 


 
 












FELCOR/JPM BOCA RATON HOTEL, L.L.C.






 










By:
/s/Bianca Sandoval Green




Name:
Bianca Sandoval Green




Title:
Vice President and Associate General Counsel








 
 
 
 
 
 
DJONT/JPM BOCA RATON LEASING (SPE), L.L.C.
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 




MIAMI AP HOTEL, L.L.C.


















By:
/s/Bianca Sandoval Green




Name:
Bianca Sandoval Green




Title:
Vice President and Associate General Counsel










Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




 
 
CHARLESTON MILLS HOUSE HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 




Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




GUARANTORS AND PRINCIPALS:    Each Guarantor and Principal, as applicable, by
its signature below hereby (i) acknowledges Amendment No. 2 to the Existing
Credit Agreement, (ii) reaffirms (a) its pledge or guaranty (including the
Environmental Indemnity), as applicable, as security for the payment and
performance when due of all of the Obligations of all Borrowers in accordance
with the applicable Loan Documents to which it is a party, including the Credit
Agreement, and (b) the representations, warranties and covenants set forth in
Sections 6.34 and 7.23(e) of the Credit Agreement, as applicable, and (iii)
confirms that the Loan Document(s) to which is party shall remain in full force
and effect after giving effect to Amendment No. 2 to the Existing Credit
Agreement.


 
 
FELCOR/JPM HOSPITALITY HOLDCO (SPE), L.L.C.,
 
 
as Principal of Hospitality Owner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING HOLDCO (SPE), L.L.C.
 
 
as Principal of Hospitality Operating Lease
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP,
 
 
as Principal of Dana Point Owner
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
Name:
Bianca Sandoval Green
 
 
 
Title:
Vice President and Associate General Counsel


Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




 
 
FELCOR TRS HOLDINGS, L.L.C.,
 
 
as Principal of Dana Point Operating Lessee
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
FELCOR PENNSYLVANIA COMPANY, L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING TRUST INCORPORATED,
 
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
MIAMI AP HOTEL HOLDCO, L.L.C.
 
 
as Principal of Miami Owner
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
CHARLESTON MILLS HOUSE HOTEL HOLDCO, L.L.C.,
 
 
as Principal of Charleston Owner
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
Name:
Bianca Sandoval Green
 
 
Title:
Vice President and Associate General Counsel


Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/Mohammad Hasan
 
 
Name:
Mohammad Hasan
 
 
Title:
Vice President






Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




 
 
DEUTSCH BANK TRUST COMPANY AMERICAS
 
 
 
 
 
 
 
 
 
 
By:
/s/J.T. Johnston Coe
 
 
Name:
J.T. Johnston Coe
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
By:
/s/David Naranjo
 
 
Name:
David Naranjo
 
 
Title:
Vice President
 
 
 
 






Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
 
 
By:
/s/George Sherman
 
 
Name:
George Sherman
 
 
Title:
Director


Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement



--------------------------------------------------------------------------------




 
 
FIFTH THIRD BANK
 
 
 
 
 
 
 
 
 
 
By:
/s/Casey Gehrig
 
 
Name:
Casey Gehrig
 
 
Title:
Vice President






Signature Page to Amendment No. 2 to FelCor Amended and Restated Revolving
Credit Agreement

